     Case 2:17-mc-00152-KJM-EFB Document 32 Filed 02/11/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   United States of America,                              No. 2:17-mc-00152-KJM-EFB
12                             Plaintiff,                   ORDER
13           v.
14
     Approximately $37,719.00 in U.S. Currency,
15   et al.

16                             Defendants.

17

18

19          The stipulation at ECF No. 31 is approved. The deadline by which the United States shall
20   be required to file a complaint for forfeiture against the defendant funds and/or to obtain an

21   indictment alleging that the defendant funds are subject to forfeiture shall be extended to March

22   10, 2021. The court does not anticipate granting any further extensions of time.

23          IT IS SO ORDERED.

24   DATED: February 9, 2021.




                                                      1
